            Case 2:19-cv-02154-JAD-VCF Document 29 Filed 07/30/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      GAYLE JONES,
4
                           Plaintiff,
5                                                       2:19-cv-02154-JAD-VCF
      vs.                                               ORDER
6     JAMES BRANDENBURG, individually;
      MERCER TRANSPORTATION CO., INC., a
7
      foreign corporation; DOES I-X; and ROE
8
      CORPORATIONS INC.,
                            Defendant.
9
            Before the Court is Defendants’ Motion to Continue Settlement Conference (ECF No. 27).
10
            Defendants state that the parties agreed to continue the settlement conference to a mutually
11
     convenient date. Id. at page 3.
12
            Accordingly,
13
            IT IS HEREBY ORDERED that Defendants’ Motion to Continue Settlement Conference (ECF
14
     No. 27) is GRANTED.
15
            IT IS FURTHER ORDERED that the settlement conference scheduled for August 12, 2021, is
16
     RESCHEDULED to 10:00 AM, September 28, 2021. The confidential statement is due by 4:00 PM,
17
     September 21, 2021. All else as stated in ECF No. 24 remains unchanged.
18
            DATED this 30th day of July, 2021.
19
                                                              _________________________
20                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
